Citation Nr: 1338789	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  05-29 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals associated with hysterectomy claimed as muscle spasms. 

2.  Entitlement to service connection for a lumbosacral strain. 

3.  Entitlement to service connection for cervical neck pain with bone spur, nerve root irritation, muscle spasms, arthritis, and severe left side pain. 

4.  Entitlement to service connection for migraine headaches. 

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004, July 2005, and July 2006 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina, and Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2009.  A transcript of this hearing is associated with the claims file.

The Board remanded the case in August 2009 and March 2012.  

In a RO rating decision dated in December 2012, the RO granted service connection for depressive disorder not otherwise specified, irritable bowel syndrome, and acne vulgaris with seborrheic dermatitis and mild hersutism, claimed as hair loss.  In addition, the RO considered the Veteran's sleep problems with the evaluation of the Veteran's depressive disorder and viral gastritis with the evaluation of the Veteran's irritable bowel syndrome.  The RO's decision represents a complete grant of the Veteran's appeals on these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has residuals associated with hysterectomy claimed as muscle spasms, related to service, or caused or aggravated by a service-connected disability. 

2.  The preponderance of the evidence is against a finding that the Veteran has lumbosacral strain, related to service, or caused or aggravated by a service-connected disability. 

3.  The preponderance of the evidence is against a finding that the Veteran has cervical neck pain with bone spur, nerve root irritation, muscle spasms, arthritis, and severe left side pain, related to service, or caused or aggravated by a service-connected disability. 

4.  Affording the Veteran the benefit of the doubt, the Veteran's current headaches are due to the Veteran's service-connected depression.

5.  The preponderance of the competent and credible evidence is against a finding that PTSD is causally related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals associated with hysterectomy claimed as muscle spasms have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for service connection for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria for service connection for cervical neck pain with bone spur, nerve root irritation, muscle spasms, arthritis, and severe left side pain, have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

5.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Appropriate notice was provided in January 2004, February 2004, October 2004, January 2005, March 2005, March 2006, May 2006, August 2007, December 2009, and March 2012 and the claims were readjudicated in an December 2012 Supplemental Statement of the Case.  Mayfield, 444 F.3d at 1333.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  VA and private treatment records have been obtained and associated with the claims file.  In addition, records regarding an application for Social Security Administration benefits have been obtained and associated with the claims file.  The appellant was afforded VA medical examinations in September 2004, January 2005, August 2007, April 2010, January 2011, April 2012, and May 2012.

In March 2012 the Board remanded the claims for the Veteran to be provided adequate notice in regard to the claim for PTSD.  In March 2012 the Veteran was provided with notice that PTSD based on in-service personal assault may be corroborated by evidence from sources other than service records by providing the Veteran with VA Form 21-0781a.

In March 2012 the Board remanded the claims for the Veteran to be afforded VA medical examinations regarding the etiology of her claimed conditions.  The Veteran was subsequently afforded VA medical examinations in April 2012 and May 2012.  

The Veteran's representative argued in March 2013 that the April and May 2012 VA examinations may not be adequate.  The representative indicates that "[i]t is unclear whether [the examiner] considered the appellant's lay statements in reaching [a] conclusion."  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The Board has reviewed the April and May 2012 VA examination reports.  In the April 2012 VA examination report, the examiner thoroughly discusses the Veteran's relevant history.  As such, the Board finds that the VA examination report is adequate.  In the May 2012 VA examination reports, the examiner noted the Veteran's in service treatment and discussed the Veteran's currently reported symptomology.  In addition, the examiner notes that the VA claims file was reviewed.  As such, the Board finds that the May 2012 VA examination is adequate.

Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, a showing of continuous symptoms should still be a factor for consideration of whether a causal relationship exists between a Veteran's current disability and any in-service incident.  

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the course of this appeal, VA amended 38 C.F.R. § 3.310 effective October 10, 2006), to implement the decision in Allen, which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310 (b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a [V]eteran is related to the [V]eteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the [V]eteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the [V]eteran's service, the [V]eteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a [V]eteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the [V]eteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the [V]eteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304 (f)(3).

Where, however, VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Further, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.n.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4). 

For personal assault PTSD claims, an after-the-fact medical opinion can also serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  In PTSD cases where the alleged in-service stressor is a sexual assault, "under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated."  Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011).  Favorable medical opinions that diagnose PTSD must be weighed against all other evidence of record for purposes of determining whether a claimed in-service sexual assault has been corroborated.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

A.  Residuals Associated with Hysterectomy, Claimed as Muscle Spasms

The Veteran seeks entitlement to service connection for residuals associated with a hysterectomy claimed as muscle spasms.  Service connection has been granted for total abdominal hysterectomy due to endometriosis.  

In November 1981 the Veteran complained of diahrrea and stomach cramps.  The assessment as diarrhea and stomach cramps.  

In October 1994 the Veteran complained of abdominal pain.  The assessment was gastritis, rule out peptic ulcer.  In April 1995 the Veteran was noted to have a normal upper gastrointestinal series.

In September 1998 the Veteran reported that she suffered from cramping.  In October 1998 the Veteran underwent an operative laser laparoscopy, fulguration of endometriosis and uterosacral ligaments.

In January 2000 the Veteran had pain and cramping in the pelvis.  The assessment was abdominal pain.  The Veteran underwent a hysterectomy in March 2000.

In July 2002 the Veteran underwent a VA medical examination.  The examiner diagnosed the Veteran with endometriosis, status post hysterectomy, and noted "[t]he patient has also had sexually transmitted diseases in the past."  The examiner noted that the Veteran's chronic abdominal pain, from 1981 forward, were secondary to endometriosis.  The examiner noted that the Veteran had undergone surgical procedures.  After discussion the examiner noted that the Veteran's adhesions were more likely than not secondary to surgical procedures than to endometriosis.  In addition, the examiner noted that the Veteran's symptoms most likely were endometriosis, may be complicated by her sexually transmitted diseases, and certainly sexually transmitted diseases can cause scarring and adhesions as well.  The examiner stated that the only piece of evidence that kept him from saying that her adhesions were secondary to the endometriosis was the report of a normal laparoscopy in 1989; otherwise, the examiner reported that her history is certainly consistent with adhesions from endometriosis.

In February 2004 the Veteran complained of lower abdominal pain for ten days.  The pain was described as sore cramping pain and it woke the Veteran from sleep three times.  

In September 2004 the Veteran was afforded a VA medical examination.  The examiner noted that the Veteran had endometriosis that appeared to be somewhat stable with pain that was not severe and fairly treated with current treatments.  It was not clear whether the pain was due to endometriosis and it may also be due to recurrent ovarian cysts.

After examination in January 2005 it was noted that the Veteran had endometriosis status post hysterectomy with increasing symptoms and concern for a cyst on her ovary or recurrent endometriosis.

In February 2005 the Veteran was noted to have abdominal tenderness and pelvic cramping.  An endoscopy in April 2005 was normal.

The Veteran was afforded a VA medical examination in August 2007.  It was noted that "[a]bdominal pain felt to be related to gyn issues."

In October 2007 it was noted that the Veteran continued to have symptoms of endometriosis, including bloating, swelling, and cramping regularly.

At a hearing before the undersigned in March 2009 the Veteran reported that she started to notice a lot of changes after her hysterectomy.  

The Veteran was afforded a VA medical examination in March 2010.  The Veteran was noted to have moderate menstrual cramps.  After examination the examiner rendered the opinion that it is less likely as not that the Veteran's residuals associated with hysterectomy (sleep problems, viral gastritis, and muscle spasms), lumbosacral strain, irritable bowel syndrome, cervical neck pain, with bone spur, nerve root irritation, muscle spasms, arthritis, and severe left side pain, or migraine headaches are caused by or a result of hysterectomy.  The rationale provided was that there is no scientific supportive evidence that hair loss, or residuals associated with hysterectomy (sleep problems, viral gastritis, and muscle spasms, lumbosacral strain, irritable bowel syndrome, cervical neck pain, with bone spur, nerve root irritation, muscle spasms, arthritis, and severe left side pain, or migraine headaches) are either causally, aggravated by or directly related to the Veteran's service connected abdominal hysterectomy due to endometriosis.  All of these conditions are separate entities and while individuals who have hysterectomies may suffer from any of these conditions and any other medical condition, there is no direct, causal, or aggravation of these conditions strictly related to hysterectomy.  The examiner stated that there are multiple other high risk factors that cause these and that it is equally important that the Veteran did not undergo a bilateral "salpingo-oophorectomy" until 2009.

In the March 2012 remand, the Board noted that examination was inadequate because it did not provide specific diagnoses or address direct service connection and remanded for another examination.  Pursuant to the Board's directives, the Veteran was afforded another VA medical examination in May 2012 which yielded diagnoses of surgical menopause, post total hysterectomy and oophorectomy, and chronic vaginitis.  The Veteran was noted to have no current symptoms related to her gynecological condition.  The Veteran had no treatment for symptoms/findings for any disease, injuries, and/or adhesions of the reproductive organs.  The Veteran did not currently require treatment or medications for symptoms related to reproductive tract conditions.  The Veteran was noted to not been diagnosed with any diseases, injuries, or other conditions of the vagina or cervix.  She was noted to have been diagnosed with diseases, injuries, adhesions, or other conditions of the uterus and that she had a hysterectomy from fibroids and endometriosis in March 2000 and an oophorectomy in 2009.  The Veteran did not have uterine prolapsed.  The Veteran had uterine fibroids, enlargement of the uterus and/or displacement of the uterus but there were no signs or symptoms.  There were no other diseases, injuries, adhesions, or other conditions of the uterus.  There were no conditions of the fallopian tubes.  The Veteran had undergone surgical menopause and a complete removal of both ovaries.  There was no evidence of any urinary incontinence/leakage.  There was no rectovaginal or urethrovaginal fistula.  It was reported that the Veteran was not diagnosed with endometriosis and that she did not have any surgical complications of pregnancy.  The Veteran did not have any residual conditions or complications from a neoplasm.  There were no scars related to any conditions or to the treatment of any conditions diagnosed.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions diagnosed.

In May 2012 the Veteran was afforded a VA medical examination regarding muscles.  The Veteran was not diagnosed with any diagnoses that pertain to muscle injuries.  

Entitlement to service connection for residuals associated with a hysterectomy, claimed as muscle spasms, is not warranted.  As noted below, the Veteran was diagnosed with rule out muscle spasms in service in relation to a cervical spine condition.  Post service treatment records reveal complaints of spasms related with her back and neck but not with her hysterectomy condition.  Post service treatment records reveal complaints of abdominal cramping.  After examination in March 2010 the examiner rendered the opinion that the Veteran's muscle spasms were less likely as not related to the Veteran's hysterectomy as there was no scientific supportive evidence that this was either causally, aggravated by or directly related to the Veteran's service connected abdominal hysterectomy due to endometriosis.  The examiner noted that the conditions noted, including muscle spasm, were separate entities and while individuals who have hysterectomies may suffer from any of these conditions and any other medical condition, again, there is no direct, causal, or aggravation of these conditions strictly related to hysterectomy.  The examiner noted that there are multiple other high risk factors.  In addition, the Veteran did not undergo a bilateral salpingo-oophorectomy until 2009.  After examination in May 2012 the examiner noted that the Veteran did not have any pertinent physical findings, complications, conditions, signs/or symptoms related to any condition diagnosed.  The Veteran was also afforded a VA medical examination regarding her muscles.  The examiner did not diagnose the Veteran with any diagnosis that pertained to muscle injuries.  As the preponderance of the evidence is against a finding that the Veteran has muscle spasms related to her service-connected hysterectomy, or that the Veteran has any diagnosis of any muscle disability, entitlement to service connection for residuals associated with a hysterectomy claimed as muscle spasms is denied.

B. Lumbosacral Strain

The Veteran seeks entitlement to service connection for lumbosacral strain.  The Veteran contends that her lumbosacral disorder is related to her active service and indicates that she was treated in service for back complaints.  

Post service treatment records reveal that in February 2003 the Veteran complained of low back pain for 20 years.  In March 2003 the Veteran was noted to have low back pain.

Upon examination in September 2003 the Veteran was noted to have arthritis in the entire lower lumbar area.

X-ray in September 2003 revealed mild degenerative endplate changes at all lumbar levels and mild degenerative change involving the posterior elements of L4-5 and L5-S1.  In December 2003 the Veteran again reported back pain.  X-ray in December 2003 revealed five lumbar type vertebrae present with disc spaces preserved and alignment satisfactory.

In January 2004 the Veteran complained of low back pain.  The pain was reported to interfere with her job at the Post Office and she indicated that she quite the job in December 2003.

A magnetic resonance imaging (MRI) scan of the back in January 2004 revealed very mild degenerative narrowing at both of the L4-5 intervertebral nerve root canals.  It was otherwise a negative MRI scan of the lumbar spine.

In May 2004 the Veteran was diagnosed with vertebral subluxation of the cervical, thoracic and lumbar spine as well as sacrum and pelvis.  

In January 2005 the Veteran was diagnosed with degenerative joint disease (vertebral subluxation of the cervical, thoracic, and lumbar spine).

A VA note dated in May 2005 indicates that after consideration of a January 2005 MRI of the lumbar spine that revealed very mild degenerative narrowing at both of the L4-5 intervertebral nerve root canals, otherwise negative MRI scan of the lumbar spine, and a December 2003 x-ray that revealed five lumbar type vertebrae present, disc spaces preserved, and alignment satisfactory, that physiologically there was no medical condition that warranted service connection for her back pain.

In June 2005 the Veteran was noted to have degenerative joint disease (vertebral subluxation of cervical, thoracic and lumbar spine).

The Veteran reported in July 2005 that she had back problems since the 1980's but that they worsened while she working at the Post Office.  A July 2005 MRI scan revealed degenerative desiccation involving the L4-L5 disc interspace with mild degenerative narrowing of the L4-L5 intervertebral nerve root canals, mainly on the left.  

An x-ray of the lumbar spine dated in September 2005 was noted to be essentially normal.  The Veteran reported low back pain with an onset of "years" on a pain assessment in September 2005.

In December 2005 the Veteran reported pain in the neck, shoulders, and low back.  The onset reported was two to three years.  

In September 2006 the Veteran reported that she could not recall any event specifically that may have caused her back problems but that she did have some trouble in her back when she was in the military and doing exercise out in the field.  The condition got worse after she got out of the military and started working at the Post Office as a janitor.  

A MRI scan dated in September 2006 revealed stenosis at the L3-4 and to a lesser degree at the L4-5 intervertebral nerve root canals on the left.  It was noted that this could be due to a symmetric annular bulging or lateral disc protrusions.  There were no other abnormalities at the lumbar spine.  The central canal was widely patent.  The conus and visualized lower thoracic spinal cord appeared normal.

In November 2006 the Veteran reported that pain was first noted in 2002 and that it started at work.  There was no injury except for repetitive activity.  In November 2006 the Veteran underwent an injection for lumbar radiculitis.

The Veteran was diagnosed with lumbar stenosis in March 2007.  Treatment records reveal multiple treatments for lumbar radiculitis, including in June 2007.

In October 2007 it was reported that the Veteran had a prior history of low back problem to be in the early 1980's.

In March 2008 the Veteran reported that she started having lower back pain in the 1980s.  It was noted that it was discovered that she had endometriosis, for which she underwent surgery and subsequent hysterectomy in 2000.  This was when she noticed more lower back pain on more continual basis since that time.  Onset was noted to be 1980s intermittently and more so since 2000.

A MRI scan of the lumbar spine in April 2008 revealed minimal degenerative disease of the lumbar spine without significant compromise.

The Veteran complained of continuous pain in the neck and low back area which started in 2003 in a July 2009 physical therapy note.

At a hearing before the undersigned in March 2009 the Veteran reported that during service she reported for treatment for her back or had complaints regarding her back.  She reported that she began to have back pain during physical training due to having to lie down on the airfield.  She reported a lot of lifting and bending and sleeping on the ground, which she indicated caused back pain and muscle soreness.  She indicated that she had light duty for her back during service.  The Veteran reported that after service she worked in the Post Office and that this involved a lot of lifting.  

A May 2009 MRI scan revealed mild degenerative discogenic disease of the lumbar spine, without significant central canal or neuroforaminal stenosis.  In September 2009 the Veteran was assessed with back pain, chronic lumbar.  In December 2009 the Veteran was noted to have lumbar spinal stenosis.  It was noted that the Veteran was followed by a private neurosurgeon in Birmingham.  

Private treatment records dated from June 2009 to May 2010 reveal cervical and lumbar spine problems.  The Veteran is diagnosed with cervical spondylosis with myelopathy and degenerative disc disease of the lumbar spine.  However, no opinion is rendered regarding the etiology of the Veteran's disorders. 

As noted above, the Veteran was afforded a VA medical examination in March 2010.  In part, after examination the examiner rendered the opinion that it is less likely as not that the Veteran's lumbosacral strain are caused by or a result of hysterectomy.  The rationale provided was that there is no scientific supportive evidence that hair loss, or residuals associated with hysterectomy (sleep problems, viral gastritis, and muscle spasms, lumbosacral strain, irritable bowel syndrome, cervical neck pain, with bone spur, nerve root irritation, muscle spasms, arthritis, and severe left side pain, or migraine headaches) are either causally, aggravated by or directly related to the Veteran's service connected abdominal hysterectomy due to endometriosis.  All of these conditions are separate entities and while individuals who have hysterectomies may suffer from any of these conditions and any other medical condition, again, there is no direct, causal, or aggravation of these conditions strictly related to hysterectomy.  The examiner stated that there are multiple other high risk factors that cause these and that it is equally important that the Veteran did not undergo a bilateral "salpingo-oophorectomy" until 2009.

In January 2011 the Veteran was afforded a VA medical examination.  After examination the examiner noted that based upon the Veteran's history it appeared that her lower back and neck problem was more related to the post military period.  In addition, it was found that these conditions were not related to the military and not aggravated by the military.

A private neurology note dated in April 2011 indicates a diagnosis of lumbosacral pain with radicular radiation in distribution of L4, L5, and S1 but does not provide an opinion regarding the etiology.

In May 2012 the Veteran was afforded a VA medical examination.  The Veteran was diagnosed with lumbar radiculopathy, disc bulge at L4-5 and L5-S1, and degenerative joint disease of the lumbar spine.  The Veteran reported that she had a history of low back pain and that she injured her back in 1981/1984 after falling in the snow in Germany.  The Veteran stated that she was seen in sick call on several occasions.  The Veteran had a diagnosis of spondylosis and stated that she has severe cramping pain that began at the low bilateral lumbar area on both sides.  She had radiating pain, tingling, burning, and numbness to the left leg.  She stated that she has spasms to the low back area.  The Veteran stated that she has pain and spasm on a daily basis.  She stated that she has flare-ups once a week and that during the flare-ups she is not able to perform any chores due to the severe pain.  She was noted to be being seen by a private neurosurgeon who was planning surgery.  The Veteran had her last MRI in 2009 and was using Gabapentin, Flexeril, and APAP.  Results of physical examination were discussed.  

After examination the examiner rendered the opinion that it was less likely than not that the Veteran's lumbar spine disability was incurred in or caused by the Veteran's in-service injury event, or illness.  The examiner noted that the Veteran was seen and treated for back ache in 1982 and was diagnosed with back ache.  There was no documentation of an injury.  There was no evidence of continuity regarding the back in the service treatment records while on active duty to indicate a service connection for the lumbar spine.  The Veteran was seen on one isolated occasion for the back and diagnosed with backache and the Veteran has no complaints of a muscle condition while in service to support a claim for muscle spasms.  The examiner continued to note that it is less likely that the Veteran's claimed lumbar disability is secondary to service or related to the Veteran's service-connected abdominal hysterectomy due to endometriosis.  

MRI of the lumbar spine in July 2012 revealed mild degenerative changes in the lower lumbar spine without canal stenosis.  There was mild bilateral foramen stenosis at L5-S1.

Entitlement to service connection for lumbosacral strain is not warranted.  It is acknowledged that the Veteran reports that she has had back pain since service and that it has been noted that the Veteran was treated in service for a back ache in 1982.  However, after examination in March 2010 the opinion was rendered that the Veteran's lumbar strain was not related to the Veteran's service-connected hysterectomy.  After examination in January 2011 it was noted that the Veteran's back condition was more likely due to the Veteran's post service period.  After examination in May 2012 the opinion was rendered that the Veteran's back disorder was not related to her active service.  The examiner reasoned that the Veteran had a single incident of treatment for a back ache in service and that there was no continuity of any symptomology.  In addition, the examiner noted that the Veteran did not have any in complaints of muscle condition in service.  Lastly, the examiner noted that the Veteran's lumbar disability is less likely than not relate do the Veteran's service-connected abdominal hysterectomy due to endometriosis.  As the preponderance of the evidence is against a finding that the Veteran's lumbar strain is associated with her service or her service-connected hysterectomy, service connection is denied.

C.  Cervical Neck Pain

The Veteran seeks entitlement to service connection for cervical neck pain. 

In December 1981 the Veteran complained of stiff neck and increased pain in the back of the head and back.  Objectively there was pain in the neck on the right side with reduced range of motion.  The assessment was rule out muscle spasm.

X-ray of the cervical spine in July 2003 revealed very small bone spur at the anteroinferior aspect of the C5 vertebral body.  The remainder of the cervical spine was negative.

Upon examination in September 2003 the Veteran was noted to have bone spur in the neck area.

A September 2005 x-ray of the cervical spine revealed degenerative spondylosis suggested.

A MRI scan dated in April 2008 revealed C5-6 left-sided uncovertebral and facet joint degeneration with resultant mild foraminal stenosis.

At a hearing before the undersigned in March 2009 the Veteran reported that her neck pain began at about the same time as her back pain.  

In September 2009 the Veteran reported that she had continued neck pain.  The Veteran was assessed with neck pain, some chronic symptoms.

In December 2009 the Veteran was noted to have cervical spondylosis.  The Veteran reported that her neck pain began in 2004.  It was noted that the Veteran was followed by a private neurosurgeon.  

As noted above, the Veteran was afforded a VA medical examination in March 2010.  After examination the examiner rendered the opinion that it is less likely as not that the Veteran's cervical neck pain, with bone spur, nerve root irritation, muscle spasms, arthritis, and severe left side pain are caused by or a result of hysterectomy.  The rationale provided was that there is no scientific supportive evidence that hair loss, or residuals associated with hysterectomy (sleep problems, viral gastritis, and muscle spasms, lumbosacral strain, irritable bowel syndrome, cervical neck pain, with bone spur, nerve root irritation, muscle spasms, arthritis, and severe left side pain, or migraine headaches) are either causally, aggravated by or directly related to the Veteran's service connected abdominal hysterectomy due to endometriosis.  All of these conditions are separate entities and while individuals who have hysterectomies may suffer from any of these conditions and any other medical condition, again, there is no direct, causal, or aggravation of these conditions strictly related to hysterectomy.  The examiner stated that there are multiple other high risk factors that cause these and that it is equally important that the Veteran did not undergo a bilateral "salpingo-oophorectomy" until 2009.

In January 2011 the Veteran was afforded a VA medical examination.  The Veteran reported that she had problems in 1981 that she attributed to the backpack that she was carrying.  She denied any specific injury.  She reported that she had gone on sick calls because of her back problems and that she was mainly treated with Ibuprofen.  She denied receiving any profiles or any physical therapy in the military for the back problem.  As noted above, the examiner found that the neck problem was more likely due to the Veteran's post service period.  In addition, it was found that these conditions were not related to the military and not aggravated by the military.

A private neurology note dated in April 2011 indicates a diagnosis of cervical pain with radicular radiation in distribution of C6-C7 but does not provide an opinion regarding the etiology.

In May 2012 the Veteran was afforded a VA medical examination.  The Veteran was diagnosed with mild chronic desiccation at C5-6 with annulus causing moderate spinal stenosis.  The Veteran reported that she had cervical pain while in service and was seen and treated at sick call.  The Veteran could not recall how much she was seen.  At the time of the examination the Veteran had moderate to severe aching and pressure type pain to the posterior neck.  The Veteran stated that her pain was constant every day.  She had a MRI scan of the cervical spine in 2011.  She stated that her cervical pain is consistent.  She denied flare-ups of cervical pain and had no functional impairments of the cervical spine.  The Veteran was physically examined and the results of imaging studies were reported.  

After examination the examiner rendered the opinion that it was less likely than not that the Veteran's cervical spine disability was incurred in or caused by the Veteran's in-service injury event, or illness.  The examiner noted that the Veteran was seen and treated for complaints of a stiff neck in 1981 and was diagnosed with rule out muscle spasm.  There was no documentation of an injury.  There was no evidence of continuity regarding the cervical spine in the service treatment records while on active duty to indicate a service connection for the cervical spine.  The Veteran was seen on one isolated occasion for the neck and diagnosed with muscle spasm and the Veteran has no complaints of a muscle condition while in service to support a claim for muscle spasms.  The examiner continued to note that it is less likely that the Veteran's claimed cervical disability is secondary to service or related to the Veteran's service-connected abdominal hysterectomy due to endometriosis.  

MRI in June 2012 revealed uncinate process hypertrophy at C5/6 level causing moderate left neural foraminal stenosis and abutting exiting left C6 nerve root.

The Veteran underwent an anterior cervical discectomy and interbody fusion at C5-6 with bone graft in the right iliac crest in July 2012.  

Entitlement to service connection for a cervical disorder is not warranted.  It is acknowledged that the Veteran was treated in service for complaints of a stiff neck in 1981.  It is also acknowledged that the Veteran currently has a cervical spine disability.  However, after examination in March 2010, the examiner found that the Veteran's condition was not caused or aggravated by the Veteran's active service or abdominal hysterectomy.  After examination in January 2011 the examiner found that the Veteran's neck problem was more likely due to the Veteran's post-service period and that it was not related to or aggravated by the military.  In addition, after examination in May 2012, based upon the single neck complaint in service and the lack of continuity of complaints, the examiner rendered the opinion that it is less likely that the Veteran's claimed cervical disability is secondary to service or related to the Veteran's service-connected abdominal hysterectomy due to endometriosis.  As the preponderance of the evidence is against a finding that the Veteran's cervical disorder was incurred in or aggravated by service, or was caused by or aggravated by the Veteran's service-connected hysterectomy, service connection is denied.

D.  Migraine Headaches

The Veteran seeks service connection for migraine headaches.  

In December 1986 the Veteran complained of severe headaches along with congestion and sore throat.  The assessment was viral syndrome.

The Veteran was noted to have headaches in January 2005.  A mini sinus computed tomography (CT) was ordered.  A May 2005 CT of the sinuses revealed a small cyst in the maxillary sinus, improving with use of percogesic.

In April 2006 the Veteran was diagnosed with tension headaches.  In October 2007 the Veteran reported morning headaches.

At a hearing before the undersigned in March 2009 the Veteran reported that she started to have bad headaches during service in 1982.  She indicated that she received treatment for her headaches while in service.  

In January 2011 the Veteran was afforded a VA medical examination.  The Veteran reported headaches mainly in the frontal area and occipital area.  The frequency was reported as associated most of the time with neck pain, she reported neck pain almost every day.  There was no history of migraines.  No nausea or vomiting associated with headaches.  The examiner rendered the opinion that the Veteran's headaches are most likely secondary to the combination of depression and her chronic neck pain and cervicalgia.  In addition, it was found that these conditions were not related to the military and not aggravated by the military.

A private neurology note dated in April 2011 indicates a history of headache but does not provide an opinion regarding the etiology.

The Veteran was afforded a VA medical examination in May 2012.  The Veteran was diagnosed with headaches.  The Veteran reported that the headaches began in the 1990's.  She reported that she had headaches in service and was treated with Motrin or Tylenol PRN.  The headaches were reported by the Veteran to be called sinus drainage.  The Veteran stated that she now has migraine headaches about once every month with severe throbbing type pain to the frontal area of the head lasting about two days.  The Veteran also had headaches that cause her entire face to ache.  The Veteran stated that she had dizziness, blurred vision, sensitivity to light, and vomiting.  The Veteran was using Aleve PRN for the headaches.  The Veteran was noted to experience pulsating or throbbing head pain with nausea, vomiting, sensitivity to light, and changes in vision.  The duration was one to two days and it was located in the frontal area of the head and to the face.  The Veteran was noted to have prostrating migraine head pain less than once every two months.  The Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  The Veteran did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  Results of computed tomography studies of the head were reported.  

After examination the examiner rendered the opinion that it was less likely than not that the Veteran's headaches were incurred in or cause by the claimed in-service injury, event, or illness.  The examiner reported that there is an isolated incident of headaches associated with upper respiratory infection in the Veteran's service treatment records dated in February 1981.  There is no continuity of treatment for the headaches.  The examiner concluded that the Veteran's headaches are less likely as not related to service or the Veteran's service-connected abdominal hysterectomy due to endometriosis.

Entitlement to service connection for headaches is granted.  The Veteran has been diagnosed with headaches and after examination in January 2011 the examiner rendered the opinion that the Veteran's headaches are most likely secondary to the combination of depression and her chronic neck pain and cervicalgia.  The Veteran is currently in receipt of service connected benefits for depression.  As the Veteran's headaches cannot be dissociated from his depression, affording the Veteran the benefit of the doubt, service connection for headaches is granted as secondary to depression.

E.  PTSD

The Veteran seeks entitlement to service connection for PTSD.

In October 2005 the Veteran reported that she was coerced into having sex with her drill sergeant.  In March 2006 the Veteran reported that she was sexually harassed by her drill sergeant during basic training and that she had sex with the drill sergeant.  

In an August 2007 note the Veteran was noted to have been diagnosed with PTSD by a clinical social worker.  The clinical social worker reported the Veteran's sexual traumas while in basic training.  

The Veteran reported that her drill sergeant was the subject of an investigation and that he was relieved of his drill duties.  

VA treatment records reveal diagnoses of dysthymia, depression, major depressive disorder, anxiety, probable somatoform disorder, mood disorder, pain disorder, and adjustment disorder.

In a statement submitted by the Veteran to Social Security Administration (SSA) the Veteran indicated that she was limited in her ability to work by PTSD.  

In April 2012 the Veteran was afforded a VA medical examination.  The Veteran was diagnosed with depressive disorder but was found to not meet the criteria for a diagnosis of PTSD.  It was noted that only one diagnosis was found.  

In a December 2012 rating decision, service connection was granted and an initial 30 percent rating assigned for depressive disorder, with symptoms reported as anxiety, chronic sleep impairment, depressed mood and continuous medication needed.  

Entitlement to service connection for PTSD is not warranted.  It is acknowledged that the Veteran has reported that she was raped in service.  It is also acknowledged that the Veteran was diagnosed with PTSD by a clinical social worker in August 2007.  However, the Veteran's post-service treatment records, with the exception of the August 2007 note indicate that the Veteran was diagnosed with dysthymia, depression, major depressive disorder, anxiety, probably somatoform disorder, mood disorder, pain disorder, and adjustment disorder.  The records do not reveal a diagnosis of PTSD.  After examination in April 2012 the Veteran was diagnosed with depressive disorder; however, it was found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran's reports were considered by the examiner.  In March 2012 the Veteran was provided with a notice letter including a form for the Veteran to complete regarding the reported incident.  There is no indication that the Veteran responded to this request.  As the preponderance of the evidence is against a finding that the Veteran has been diagnosed with PTSD, entitlement to service connection for PTSD is denied.


ORDER

Service connection for residuals associated with hysterectomy claimed as muscle spasms is denied.

Service connection for a lumbosacral strain is denied.

Service connection for cervical neck pain with bone spur, nerve root irritation, muscle spasms, arthritis, and severe left side pain is denied.

Service connection for headaches is granted.

Service connection for posttraumatic stress disorder (PTSD) is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


